

EXHIBIT 10.1


AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT


This Amendment No.1 to Settlement Agreement (this “Amendment”) is entered into
and effective as of September 3, 2019, by and among PG&E Corporation, a
California corporation (for itself and on behalf of the Utility (as defined
below), the “Company”), and BlueMountain Capital Management, LLC, a Delaware
limited liability company (for itself and on behalf of BMCA (as defined below),
“BlueMountain” and, together with the Company and the Utility, the “Parties”).


WHEREAS, on January 29, 2019, the Company and Pacific Gas and Electric Company,
a California corporation (the “Utility”), voluntarily commenced bankruptcy cases
under Chapter 11 of the United States Bankruptcy Code in the United States
Bankruptcy Court for the Northern District of California (together with any
related or ancillary proceedings, the “Chapter 11 Cases”);


WHEREAS, pursuant to Article I, Section 2 of the Bylaws of the Company, on March
1, 2019, Blue Mountain Credit Alternatives Master Fund L.P., a limited
partnership organized under the laws of the Cayman Islands and managed by
BlueMountain (“BMCA”), delivered written notice to the Company nominating 13
persons for election to the Board of Directors of the Company (the “Company
Board”) and proposing other business for consideration at the 2019 joint annual
meeting of shareholders of the Company and the Utility or any other meeting of
shareholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof (the “2019 Annual Meeting”), and
announced its intention to solicit proxies in favor of the election of such
persons to the Company Board and the approval of such other business at the 2019
Annual Meeting (the “Potential Proxy Contest”); and


WHEREAS, in settlement of the Potential Proxy Contest, the Parties entered into
that certain Settlement Agreement (the “Settlement Agreement”), dated and
effective as of April 22, 2019.


NOW, THEREFORE, in consideration of and reliance upon the material covenants and
agreements of the Parties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Parties, it is hereby agreed by and among the Parties as follows:


1.Amendment to “Standstill Period” Definition. Section 4(g) of the Settlement
Agreement is hereby deleted in its entirety and replaced by the following:


“(g) For purposes of this Agreement the term “Standstill Period” shall mean the
period commencing on April 22, 2019 and ending on the earliest of (i) the first
anniversary of the execution and delivery of this Amendment; provided, however,
that if BlueMountain is excluded from, or is not provided a meaningful
opportunity to participate in, any formal, informal or ad hoc committee of
shareholders of the Company in the Chapter 11 Cases at any time prior to the
closing of the Chapter 11 Cases by the Company, any shareholder of the Company,
any court of competent jurisdiction or any of the respective representatives of
the foregoing, this clause (i) shall instead refer to the date that is thirty
(30) days prior to the expiration of the Company’s advance notice period for the
nomination of persons for election to the Company Board at the 2020 Annual
Meeting, (ii) the effective date of any plan of reorganization in the Chapter 11
Cases that contemplates changes in the composition of either of the Boards and
(iii) the occurrence of a material breach of any provision of this Agreement by
the Company, the Utility, the Company Board or the Utility Board. BlueMountain
shall provide written notice to the Company in the event the proviso in clause
(i) above is applicable. Such notice shall not be binding on the Company and the
Company retains the right to dispute such conclusion.”


1.No Further Amendments. Except as specifically set forth in this Amendment, no
changes, amendments or other modifications have been or are being made to the
terms of the Settlement Agreement, which such terms are hereby ratified and
confirmed and remain in full force and effect.





--------------------------------------------------------------------------------



2.Governing Law; Forum. This Agreement shall be governed by and construed in
accordance with the laws of the state of California, without regard to its
conflict of laws principles. Any action brought to enforce this Agreement shall
be brought in the United States Bankruptcy Court for the Northern District of
California or, if such court does not have jurisdiction, any federal or state
court located in the state of California, and BlueMountain and the Company
hereby agree and irrevocably consent to the jurisdiction of such courts and
waive any objection to such venue on the grounds that it is an inconvenient
forum. BlueMountain and the Company agree and consent to personal jurisdiction
and venue in any such action brought in such courts and consent to service of
process in any such action by registered mail.


3.Counterparts. This Agreement may be executed by the signatories hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Pursuant to California Civil Code § 1633.1 et seq., the Parties
confirm their agreement and intention to be bound by electronic signatures
affixed to this Agreement.


[Signature Page Follows]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has executed this Amendment, or caused
the same to be executed by its duly authorized representative, as of the date
first written above.



PG&E CORPORATIONBy:/s/ JANET C. LODUCAName:Janet C. LoducaTitle:Senior Vice
President and General Counsel






BLUEMOUNTAIN CAPITAL MANAGEMENT, LLCBy:/s/ DAVID O’MARAName:David
O’MaraTitle:Deputy General Counsel




